Exhibit 10.7
 
PROMISSORY NOTE


$500,000                                                                                                                     
Tampa, Florida
May 7, 2009


FOR VALUE RECEIVED, Diatect International Corporation, a California corporation,
having its principal place of business located at 875 Heber S. Industrial
Parkway, Heber City, Utah 84032 (hereinafter referred to as "MAKER"), promises
to PAY TO THE ORDER OF Carr & Associates, Inc. having its principal address
located at 16502 N. Dale Mabry Hwy, Tampa, Florida, 33618 (hereinafter referred
to as "HOLDER") the principal sum of Five Hundred Thousand Dollars ($500,000),
together with interest at the rate of 18% per annum to be paid in lawful money
of the United States of America which shall be legal tender in the payment of
all debts and dues, private and public at the time of payment.
 
MATURITY DATE AND PAYMENT:


The entire principal balance plus accrued interest shall be due and payable on
July 31, 2009, whichever occurs first (the “Maturity Date”).


All payments shall apply first to accrued interest, and the remainder, if any,
to reduction of principal.  If any installment of principal or interest is not
paid when due, or upon any default in the performance of any of the covenants or
agreements of this Note, or of any instrument now or hereafter evidencing or
securing this Note or the obligation represented hereby, the whole indebtedness
(including principal and interest) remaining unpaid, shall, at the option of the
Holder, become immediately due, payable and collectible.  Each maker, guarantor
and endorser severally waives demand, protest and notice of maturity,
non-payment or protest and all requirements necessary to hold each of them
liable as makers and endorsers.


If this Note shall not be paid at maturity or according to the tenor thereof and
strictly as above provided, it may be placed in the hands of any attorney at law
for collection, and in that event, each party liable for the payment thereof, as
Maker, Endorser, Guarantor or otherwise, hereby agrees to pay the holder hereof
in addition to the sums above stated, a reasonable sum as an attorney's fee,
which shall include attorney's fees at the trial level and on appeal, together
with all reasonable costs incurred.  After maturity or default, this Note shall
bear interest at the rate of eighteen (18%) percent per annum, further provided,
however, that in no event shall such rate exceed the highest rate permissible
under the applicable law.


Nothing herein contained, nor in any instrument or transaction related thereto,
shall be construed or so operate as to require the Maker, or any person liable
for the payment of the loan made pursuant to this Note, to pay interest in an
amount or at a rate greater than the highest rate permissible under applicable
law.  Should any interest or other charges paid by the Maker, or any parties
liable for the payment of the loan made pursuant to this Note, result in the
computation or earning of interest in excess of the highest rate permissible
under applicable law, then any and all such excess shall be and the same is
hereby waived by the holder hereof, and all such excess shall be automatically
credited against and in reduction of the principal balance, and any portion of
said excess which exceeds the principal balance shall be paid by the holder
hereof to the Maker and any parties liable for the payment of the loan made
pursuant to this Note, it being the intent of the parties hereto that under no
circumstances shall the Maker, or any parties liable for the payment of the loan
hereunder, be required to pay interest in excess of the highest rate permissible
under applicable law.


Time shall be of the essence as to the Maker's obligations under this Note.


If any provision or portion of this Note is declared or found by a court of
competent jurisdiction to be unenforceable or null and void, such provision or
portion of this Note shall be deemed stricken and severed from this Note, and
the remaining provisions and portions of this Note shall continue in full force
and effect.


This Note may not be amended, extended, renewed, or modified, and no waiver of
any provision of this Note shall be effective except by an instrument in writing
executed by the Holder.  Any waiver of any provision of this Note shall be
effective only in the specific instance and for the specific purpose for which
given.


This Note is to be construed according to the applicable laws of the State of
Florida and the United States of America.


 
 

--------------------------------------------------------------------------------

 
 
THE MAKER AND THE HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT EITHER HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.
 
Agreed, Accepted and Acknowledged,


This 7th day of May 2009




___________________________






___________________________


Larry Carr
Principal
Carr & Associates, Inc.






___________________________


Robert Rudman
Chief Financial Officer
Diatect International Corporation





